Johnson, Judge:
This petition for the remission of additional duties assessed under authority of section 489 of the Tariff Act of 1930, 19 U. S. C. § 1489, involves 6,630 1-pound packages of dried bananas advanced in value by the appraiser, thus causing an assessment thereon of additional duties for such undervaluation. The petition prays that the additional duties be refunded.
At the trial three witnesses testified on behalf of the broker who is the importer of record and the petitioner herein. The broker testified that the entry in question was prepared under his direction. He drew attention to the fact that the shipment arrived in the United States in 1944 when we were at war and during the period when the port of Laredo was overloaded with imports. The broker testified that the quality of help obtainable at that time was below par and due to the rush of work he neglected to make inquiry of either the shipper or the importer concerning whether or not the commission was a buying or a selling commission; that he also failed to notice that the total value extension of the unit value was erroneous upon the face of the invoice. Neither did he notice that an error had been made in converting the cost of dutiable charges into United States currency upon the entry.
The purchaser of the merchandise testified that he agreed to pay 24 cents a pound, c. i. f. New York, but, as he did not see the consular invoice prior to the time of entry he had no reason to suspect that such invoice would not properly reflect the contract price.
The seller of the merchandise testified that the commission was in fact a selling commission and was always added to the price of dried bananas. Neither the purchaser nor the broker, according to their testimony, made any attempt to conceal or misrepresent the facts and they were without intention to defraud the Government of revenue, or to deceive the appraiser as to the value of the goods.
*332An examination of the invoice plainly discloses that there was an error in the unit value extension total. It also shows that the cases and packing totaled 1,788 Mexican dollars upon the invoice but a period was placed thereon in black ink making the charges one-tenth of that sum. That is to say, the item of “Envases” was invoiced at “$865.00” and was changed to “$86.500,” and the item of “Empaque” was invoiced at “$923.00” and changed to “$92.300,” which when converted to United States currency brought the cost of 85 cases and 6,630 cellophane packages down to a total of .$36.80, from the invoice price of $368. Had a reappraisement been called for, these mistakes'could have been corrected and it could have been made clear that these manifest errors had caused the large percentage of advance here complained about rather than the actual advance in the unit price of the goods.
Erom the evidence as a whole it appears that the broker in making entry was negligent in failing to properly supervise the work of his subordinates and to check the entered values with the invoice totals, and in neglecting to ascertain whether or not the entered value reflected the proper value of the merchandise. However, we do not believe that the evidence warrants the finding that the petitioner made entry with the intention of defrauding the Government or concealing or misrepresenting the facts, or that it was his intention to deceive the appraiser as to the value of the merchandise.
Judgment will therefore be entered granting the petition.